Citation Nr: 0117827	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  99-02 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from June 1994 to July 
1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1997 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In June 2000, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in May 2001. 


FINDINGS OF FACT

1. The veteran sustained a low back injury in a motor vehicle 
accident prior to service.

2. There is no medical evidence that the veteran acquired a 
low back disorder in service or that a pre-existing back 
disorder increased in severity in service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.304 3.306 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO and the 
Board have notified the veteran of the requirements in law to 
establish service connection for a disability claimed to have 
been incurred during active service. The Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and the notice 
provisions of the VCAA have been complied with.  The Board 
will, therefore, proceed to consider the veteran's claim on 
the merits. See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096-98 (2000) (to be 
codified at 38 U.S.C. §§ 5103, 5103A).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991 & 
Supp. 2000; 38 C.F.R. § 3.304(b) (2000).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Where a preservice disability 
underwent an increase in severity in service, there is a 
presumption of aggravation; clear and unmistakable (obvious 
or manifest) evidence is required to rebut the presumption of 
aggravation.   38 C.F.R. sec. 3.306(a)(b) (2000).

The veteran's service medical records reveal that, in a 
report of medical history for enlistment in August 1993, he 
denied having recurrent back pain.  At an examination for 
enlistment in August 1993, his spine and musculoskeletal 
system were reported as normal.

In service in January 1996, the veteran complained of low 
back pain for 7 days.  The assessment was lower back strain.

In September 1996, the veteran complained of constant low 
back pain for 2 years.  He stated that he had been involved 
in a motor vehicle accident 8 years earlier, and his doctor 
told him at that time that he had a "compressed disc".  The 
assessment was paraspinal muscle spasm.

In a report of medical history for separation in May 1997, 
the veteran stated that he had a history of recurrent back 
pain or any back injury.  A physician noted that the veteran 
had mild chronic back pain which was greatly improved with 
manipulation and which was not considered disabling.  At an 
examination for separation in May 1997, the veteran's spine 
and musculoskeletal system were reported as normal.

At a VA examination in October 1997, the pertinent diagnosis 
was mild chronic postural strain of the back.  The veteran 
stated that the constant running he did in service to 
maintain his weight, as well as operating an end loader over 
rough ground, had caused a dull aching pain in the center of 
his back.  The physical examination revealed that he stood 
very slightly flexed at the hips, with a mild increase in 
lumbar lordosis.  He could easily bend forward to touch the 
floor and return to an upright position without any pain or 
discomfort.  He could extend to 15 degrees, rotate 
bilaterally to 70 degrees and side bend to 30 degrees 
bilaterally, all without pain.  There were no tender spots to 
palpation over the spine and there were no muscle spasms.

At a VA outpatient clinic in November 1998, the assessment 
was lumbar strain.  The veteran displayed full range of 
motion, with negative straight leg raises.

In the remand of this case to the RO in June 2000, the Board 
directed that: the RO request the veteran to identify the 
health care providers who treated him for injuries sustained 
in a motor vehicle accident prior to his entrance upon active 
duty, so that records of such treatment could be obtained; 
and for the RO arrange for the veteran to be examined by 
physician who, after reviewing the veteran's medical records 
in the claims folder, would offer an opinion as to whether 
the veteran had an acquired back disorder at the time of his 
enlistment in June 1994 and, if so, whether such back 
disorder was permanently worsened during active duty.

In June 2000, the RO wrote to the veteran and requested 
information concerning the health care providers who had 
treated him for injuries in a motor vehicle accident prior to 
active service.  The veteran did not respond to the RO's 
letter.

The veteran was notified by a VA Medical Center that he was 
scheduled for a compensation and pension orthopedic 
examination in September 2000.  The veteran did not report 
for the examination and he has not requested that the 
examination be rescheduled.

Upon consideration of the evidence of record, the Board finds 
that the presumption that the veteran's back was in sound 
condition at service entrance was rebutted by clear and 
unmistakable evidence when he admitted to a service 
department physician in September 1996 that he had sustained 
a low back disc injury in a motor vehicle accident prior to 
service.  A physician's finding at the time of the veteran's 
service separation examination in May 1997 that his mild back 
pain was not considered disabling, along with the negative 
examination results after his discharge, establishes, the 
Board finds, that any pre-existing back disorder was not 
aggravated during active service.  There is no medical 
evidence or finding in this case which would support a 
conclusion that the veteran sustained a back injury on active 
duty which resulted in a chronic low back disability.  The 
Board notes that the veteran did not, as requested, provide 
information concerning pre-service medical treatment for a 
back injury, nor did he submit to an examination by a 
physician who would have provided an opinion on the issue of 
aggravation of a pre-existing back disorder. When a claimant, 
without good cause, fails to report for a necessary 
examination, an original claim for compensation shall be 
rated on the evidence of record.  38 C.F.R. § 3.655 (2000).  
Therefore, the disposition of the veteran's current appeal 
must be made by the Board on the evidence of record, without 
the additional evidence which the Board's remand of June 2000 
was intended to secure.  As the preponderance of the evidence 
of record is against the veteran's claim, entitlement to 
service connection for a low back disorder is not 
established.  38 U.S.C.A. §§  1110, 1111; 38 C.F.R. §§ 3.304, 
3.306.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000). 
  

ORDER

Service connection for a low back disorder is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

